Citation Nr: 1103367	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-05 476	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008 (PTSD) and July 2009 (hypertension) 
rating decisions by the Cleveland, Ohio, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hypertension has not been shown to be etiologically related to 
service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in a March 2009 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for service 
connection, what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA; this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The July 2009 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the March 2009 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.  

The record reflects that VA has made reasonable efforts to obtain 
or to assist in obtaining all relevant records pertinent to the 
matters herein decided.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the statements submitted by the Veteran 
and his representative in support of his claim.  The Board finds 
that no additional RO action to further develop the record on the 
claim for entitlement to service connection for hypertension is 
warranted. 
 
The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of his 
hypertension.  However, a VA examination or opinion is deemed 
necessary only if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the Veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the requirement to examine 
the Veteran is not triggered as the evidence of record does not 
meet these initial evidentiary thresholds. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude 
appellate consideration of the matters herein decided at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Laws and Regulations-Service Connection for Hypertension

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999) ; see Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence is sufficient in some circumstances for 
purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Service connection can be granted for certain diseases, including 
hypertension, if manifest to a compensable degree within one year 
of separation from active service.  Such diseases shall be 
presumed to have been incurred in service even though there is no 
evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F 
.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from January 
9, 1962, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of this section, 
the term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6).  

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  

The enumerated diseases to which the presumptions apply do not, 
however, include hypertension.  See Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32,395 - 32,407 (June 12, 2007); see also 38 C.F.R. § 
3.309(e).  Thus, hypertension does not qualify for service 
connection on a presumptive basis under 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98- 542, § 5, 98  Stat. 2725, 2727-
29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that a 
claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In this regard, as noted earlier, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the 
evidence would not warrant service connection without their aid.  
38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Veteran's service treatment records are silent as to 
hypertension.  The Veteran's pre-induction report of medical 
examination noted a blood pressure reading of 132/76.  In June 
1967, the Veteran reported that he did not have a history of high 
or low blood pressure, the Veteran's June 1967 report of medical 
examination reported a reading of 130/86.  An October 1968 
physical examination note reported a blood pressure reading of 
118/76.  The Veteran's report of medical examination for the 
purpose of separation reported a blood pressure reading of 
110/70.  

The Veteran's claims file includes treatment notes dated between 
November 1982 and April 2006 from private physician, Dr. R.S.  
Treatment notes from Dr. R.S. reveal numerous blood pressure 
readings ranging between 130/74 and 160/86.  

In February 2009, the Veteran asserted that he had hypertension 
based on his exposure to Agent Orange.  In an April 2009 
statement in support of his claim, the Veteran stated that in 
1972 or 1973, during a physical examination in conjunction with a 
change of employment, he was told that he had high blood 
pressure.  It was noted that he was unable to retrieve records 
demonstrating this as the company in question had gone out of 
business.  Treatment notes from the VA medical center in 
Mansfield, Ohio reported that the Veteran had hypertension which 
was stable.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension.  As 
stated above, in order to establish service connection, the 
evidence must demonstrate that a current disability resulted from 
an injury or disease incurred in or aggravated by active military 
service.  In order to show this, then, there must be evidence of 
an in-service incurrence of a disease, a present disease and a 
nexus between the two.
Initially, the Board notes that hypertension may be shown to have 
been incurred in service where the disease is manifest to a 
compensable degree within one year of separation from active 
service.  38 C.F.R. § 3.307 (2010).  In this case, the evidence 
has not demonstrated hypertension within a year of separation.  
The Board notes the Veteran's April 2009 contention that he was 
told that he had high blood pressure around 1972 or 1973.  In 
this regard, the Board notes that, even if the claims file 
contained medical evidence showing high blood pressure, such 
evidence would not go to show the incurrence of hypertension on a 
presumptive level as the Veteran was discharged from service in 
1970.  Accordingly a demonstration of high blood pressure in 1972 
would not meet the time requirements of the presumption (one 
year).  

The Veteran additionally contends that he has hypertension due to 
his exposure to Agent Orange.  As the Veteran indisputably served 
in Vietnam, he is presumed to have been exposed to herbicides to 
include Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Veteran's disease, hypertension, is not however, among the 
diseases presumed to be due to exposure to herbicides and thus, a 
relation between exposure to herbicides and hypertension must be 
directly shown by independent evidence in order to support such 
an assertion.

In the present case, the evidence has not shown a relation 
between exposure to herbicides and the Veteran's hypertension.  
Absolutely none of the medical evidence within the Veteran's 
claims file has suggested that the Veteran has hypertension due 
to exposure to herbicides.  The Board notes that the Veteran has 
claimed such a relation.  Here, however, the question of the 
etiology of the Veteran's hypertension goes beyond a simple and 
immediately observable cause-and-effect relationship, and as 
such, he is not competent to render an opinion of etiology in 
this particular case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Finally, the Board finds that the evidence does not support a 
finding of service connection on a direct basis.  As noted above, 
the record is silent as to any diagnosis of or treatment for high 
blood pressure or hypertension during service.  Further, while 
the Veteran presently holds a diagnosis of hypertension, there is 
absolutely no medical evidence which shows that the Veteran's 
present hypertension is related to service and, for the same 
reasons stated above, the Veteran is not competent to render an 
etiology opinion on the matter.  Jandreau, 492 F.3d 1372.  Thus, 
the evidence has failed to show an in-service incurrence of 
hypertension or a nexus demonstrating a link between service and 
the Veteran's present hypertension.  As the evidence has failed 
to demonstrate two of the three necessary elements for service 
connection, the Veteran's claim must fail.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.


ORDER

Entitlement to service connection for hypertension, to include as 
due to herbicide exposure, is denied.


REMAND

In the September 2010 informal hearing presentation, the 
Veteran's representative noted the Veteran's assertion that his 
PTSD symptoms had increased in severity.  In this regard, the 
Board notes that the Veteran's last VA psychiatric examination 
was conducted in December 2007.  Given the passage of time, 
another VA examination is warranted.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and a Veteran's contention that the pertinent 
disability had increased in severity).

Further, the last available VA treatment records for the Veteran 
are dated in September 2009.  The RO should obtain any additional 
records from that facility since that time.  Any additional 
private treatment records should also be obtained once the 
Veteran has provided the necessary information and permission for 
VA to do so.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action 
to secure any and all pertinent records which 
have been identified but not previously 
secured for inclusion in the claims file.  
All attempts to secure this evidence must be 
documented in the claims file.  If the AMC/RO 
cannot locate such records, the AMC/RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claim.  The Veteran must then be given an 
opportunity to respond.

2.  The Veteran should be afforded a VA 
psychiatric examination.  The claims folder 
is to be made available to the examiner to 
review.  In accordance with the latest AMIE 
worksheets for rating mental disorders, the 
examiner is to provide a detailed review of 
the Veteran's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to PTSD.  A complete 
rationale for any opinions expressed must be 
provided.

3.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  After the development requested, the 
AMC/RO should review the examination report 
to ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to increased rating 
for PTSD.  If the benefit is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


